Case 13-18735-mkn   Doc 264-1   Entered 10/15/18 07:32:28   Page 1 of 4




                       EXHIBIT “1”
                                                                                                      Case 13-18735-mkn          Doc 264-1   Entered 10/15/18 07:32:28    Page 2 of 4




                                                                                                  1
                                                                                                  2
                                                                                                  3                                          PROPOSED ORDER

                                                                                                  4
                                                                                                  5
                                                                                                  6
                                                                                                  7   Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                      Email: jhoumand@houmandlaw.com
                                                                                                  8   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                      Email: kortiz@houmandlaw.com
                                                                                                  9   HOUMAND LAW FIRM, LTD.
                                                                                                      9205 West Russell Road, Building 3, Suite 240
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      Las Vegas, NV 89148
HOUMAND LAW FIRM, LTD.




                                                                                                      Telephone:      702/720-3370
                                                                                              11      Facsimile:      702/720-3371

                                                                                              12      General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee
                                                                                               




                                                                                              13
                                                                                              14                                 UNITED STATES BANKRUPTCY COURT

                                                                                              15                                         DISTRICT OF NEVADA

                                                                                              16       In re:                                          Case No. BK-S-13-18735-MKN
                                                                                                                                                       Chapter 7
                                                                                              17       SIX STAR CLEANING AND CARPET
                                                                                                       SERVICES, Inc.,                                 [PROPOSED] ORDER GRANTING EX
                                                                                              18                                                       PARTE APPLICATION TO EMPLOY
                                                                                                                       Debtor.                         LAW OFFICE OF YVETTE
                                                                                              19                                                       CHEVALIER, PLLC AS SPECIAL
                                                                                                                                                       LITIGATION COUNSEL FOR LENARD
                                                                                              20                                                       E. SCHWARTZER, CHAPTER 7
                                                                                                                                                       TRUSTEE, PURSUANT TO 11 U.S.C. §§
                                                                                              21                                                       327(e) AND 328(a) AND FEDERAL RULE
                                                                                                                                                       OF BANKRUPTCY PROCEDURE 2014
                                                                                              22
                                                                                                                                                       Date of Hearing:   N/A
                                                                                              23                                                       Time of Hearing:   N/A

                                                                                              24                                                       Judge: Honorable Mike K. Nakagawa

                                                                                              25
                                                                                                                The Court has reviewed the Ex Parte Application to Employ Law Office of Yvette
                                                                                              26
                                                                                                      Chevalier, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,
                                                                                              27
                                                                                                      Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014
                                                                                              28

                                                                                                                                                      -1-
                                                                                                      Case 13-18735-mkn          Doc 264-1   Entered 10/15/18 07:32:28        Page 3 of 4




                                                                                                  1   [ECF No. __]1 (the “Application”) filed by Jacob L. Houmand, Esq. and Kyle J. Ortiz, Esq. of the

                                                                                                  2   Houmand Law Firm, Ltd., general bankruptcy counsel for Lenard Schwartzer, the Chapter 7

                                                                                                  3   Trustee in the above-captioned bankruptcy case (the “Trustee”). The Application sought authority

                                                                                                  4   to employ the Law Offices of Yvette Chevalier, Esq., PLLC (the “Firm”), as special litigation

                                                                                                  5   counsel for the Trustee.

                                                                                                  6          The Court reviewed the Application, the Declaration of Yvette Chevalier, Esq. In Support

                                                                                                  7   of Ex Parte Application to Employ Law Office of Yvette Chevalier, PLLC As Special Litigation

                                                                                                  8   Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a)
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9   and Federal Rule of Bankruptcy Procedure 2014 [ECF No. __], the Declaration of Lenard
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      Schwartzer In Support of Ex Parte Application to Employ Law Office of Yvette Chevalier, PLLC
HOUMAND LAW FIRM, LTD.




                                                                                              11      As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C.

                                                                                              12      §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. __], the
                                                                                               




                                                                                              13      Certificate of Service of Ex Parte Application to Employ Law Office of Yvette Chevalier, PLLC As

                                                                                              14      Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§

                                                                                              15      327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. __], the exhibits

                                                                                              16      attached thereto, and all other pleadings and papers on file herein.

                                                                                              17             It appearing to the Court that the relief requested in the Application is necessary and in the

                                                                                              18      best interests of the Bankruptcy Estate and its creditors, and upon consideration of the pleadings

                                                                                              19      and good cause appearing,

                                                                                              20             IT IS HEREBY ORDERED that:

                                                                                              21             (1)     The Application is GRANTED in its entirety; and

                                                                                              22             (2)     The Trustee appointed in the above-referenced bankruptcy case is hereby

                                                                                              23      authorized pursuant to 11 U.S.C. §§ 327(e) and 328(a) and the Federal Rule of Bankruptcy

                                                                                              24      Procedure 2014 to employ the Firm as his special litigation counsel pursuant to the terms set forth

                                                                                              25      in the Application; and

                                                                                              26
                                                                                              27      1
                                                                                                        All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                                      they appear on the docket maintained by the clerk of the court.
                                                                                              28

                                                                                                                                                       -2-
                                                                                                      Case 13-18735-mkn       Doc 264-1     Entered 10/15/18 07:32:28      Page 4 of 4




                                                                                                  1          (3)      The terms of such employment shall be as described in the Application and in the

                                                                                                  2   supporting Verified Statement of Yvette Chevalier, Esq.; and

                                                                                                  3          (4)      Such terms of employment are approved as reasonable in accordance with 11

                                                                                                  4   U.S.C. §§ 328 and 330; and

                                                                                                  5          (5)      Any compensation and reimbursement of expenses are to be awarded by Court

                                                                                                  6   order and are to be paid as an administrative expense after notice and a hearing, in accordance

                                                                                                  7   with 11 U.S.C. §§ 330 and 503, or surcharged against secured property in accordance with 11

                                                                                                  8   U.S.C. § 506(c), if appropriate.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9          IT IS SO ORDERED.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      Submitted By:
HOUMAND LAW FIRM, LTD.




                                                                                              11      HOUMAND LAW FIRM, LTD.

                                                                                              12      By: ____________________________________
                                                                                                      Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                               




                                                                                              13      Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                                      9205 West Russell Road, Building 3, Suite 240
                                                                                              14      << Firm.Address.City >>, NV 89148
                                                                                                      Telephone:        702/720-3370
                                                                                              15      Facsimile:        702/720-3371

                                                                                              16      General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              17
                                                                                              18      Approved As to Form and Content

                                                                                              19      OFFICE OF THE UNITED STATES TRUSTEE

                                                                                              20      By: ____________________________________
                                                                                                      Trial Attorney
                                                                                              21      United States Department of Justice
                                                                                                      Office of the United States Trustee, Region 17
                                                                                              22
                                                                                                      300 Booth Street, Suite 3009
                                                                                              23      Reno, Nevada 89509

                                                                                              24      Counsel for Tracy Hope Davis, Region 17 United States Trustee
                                                                                              25
                                                                                                                                                    ###
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                                     -3-
